Citation Nr: 0334188	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the reduction of the 70 percent rating 
for the service-connected post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to the service-connected PTSD.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1966 to November 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO that 
formally reduced the rating for the service- connected PTSD 
from 70 to 50 percent, effective on September 1, 1999 and 
from a December 2001 decision of the RO that denied service 
connection for a gastrointestinal disorder claimed as due to 
the service-connected PTSD.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1999.  

Another hearing was held at the RO in February 2001 before 
the undersigned Veterans Law Judge.  

The Board remanded the case to the RO for additional 
development of the record in April 2001 and August 2002.  

In April 2003, the RO issued a Statement of the Case with 
regard to the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  As of this date, the veteran has not 
submitted a Substantive Appeal.  The issue of entitlement to 
a TDIU is not in appellant status and before the Board at 
this time.  



REMAND

The veteran contends that the 70 percent rating assigned for 
the service-connected PTSD should be restored.  

In addition, the veteran asserts that service connection is 
warranted for current gastrointestinal disorder claimed as 
secondary to the service-connected PTSD.  

The RO issued a rating decision in October 1996 granting 
service connection for PTSD with chronic alcoholism with a 70 
percent rating assigned effective on July 18, 1995.  The 
rating decision also granted service connection for alcoholic 
cirrhosis of the liver with a history of hepatomegaly on a 
secondary basis.  

In January 1998, the RO formally severed service connection 
for alcoholism, based on a January 1997 General Counsel 
Opinion.  VAOPGCPREC 2-97.  

In a statement received in March 1999, the veteran claimed 
service connection for alcoholism.  

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit, in Allen v. Principi, 237 F. 
3d 1368 (Fed. Cir. 2001), ruled that 38 U.S.C.A. § 1110 did 
not preclude a veteran from receiving compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  

Instead, the statute precluded compensation only in two 
situations: (1) for primary alcohol abuse disabilities and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that resulted from primary alcohol abuse.  Id. At 
1376.  

In light of the Federal Circuit's holding in Allen, supra, 
the Board remanded the case to the RO in August 2002 in order 
to afford the veteran another VA examination to determine the 
severity of the service-connected PTSD, including any 
disability due to chronic alcohol abuse secondary thereto.  

Thereafter, the veteran was scheduled for VA psychiatric and 
gastrointestinal examinations in December 2002, but failed to 
report to the scheduled examinations.  

In February 2003 correspondence, the veteran indicated that 
he had contacted the RO to explain that he could not travel 
over 100 miles to the examination site because he had no 
transportation.  

In the meantime, the veteran perfected his appeal as to the 
issue of service connection for a gastrointestinal disorder 
as secondary to the service-connected PTSD.  

As a result of the veteran's lack of transportation, the RO 
rescheduled the veteran's PTSD examination to a location near 
his home.  In this regard, the RO also scheduled the veteran 
for a gastrointestinal examination.  

The veteran was afforded the VA PTSD examination in July 
2003.  A copy of the examination report is in the claims 
file, but the RO did not review this evidence.  In other 
words, the RO did not issue a Supplemental Statement of the 
Case as required under 38 C.F.R. §§ 19.31 and 19.37 (2003).  
That omission must be rectified prior to further Board 
review.  

In addition, a notation in the claims file indicates that the 
veteran's claims folder was to be re-routed to another 
location to afford the veteran a gastrointestinal 
examination.  The request remains open, and as of this date, 
the veteran has not been afforded such an examination.  The 
veteran should be provided with an opportunity to appear for 
such an examination.  

The Board also notes that in the case, Allen v. Brown, 7 Vet. 
App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that the term "disability" as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran's has a current gastrointestinal disorder that is 
proximately due to or the result of his service-connected 
disability pursuant to 38 C.F.R. § 3.310(a) (2003).  If the 
RO determines that the veteran does not have a 
gastrointestinal disorder which is proximately due to or the 
result of his service-connected disability, it must now also 
consider whether the veteran has a separate gastrointestinal 
disorder which has been aggravated by his service-connected 
disability, and, if so, the level of disability attributable 
to aggravation must be determined.  In order to determine 
these questions, the Board finds that a VA examination is 
necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the PTSD and/or a gastrointestinal 
disorder, which have not previously been 
identified or obtained.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
gastrointestinal disorder.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that the 
veteran has a current gastrointestinal 
disability due to the service-connected 
PTSD.  The examiner also should opine as 
to the likelihood that any current 
gastrointestinal disability is aggravated 
by the service-connected PTSD.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should readjudicate the claim 
of service connection for a 
gastrointestinal disorder as secondary to 
the service-connected PTSD taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation and the 
propriety of the reduction of the 70 
percent rating for the service-connected 
PTSD.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) that 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.31 and 
19.37.  Furthermore, the RO must ensure 
that all notification and development 
action as to all claims required by the 
VCAA is completed.  He should also be 
afforded the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



